UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 98-6789



JACKIE DALE EASTER,

                                                 Plaintiff - Appellant,

          versus


STATE FOREMAN DARYL, Buchanan County Road
Gang; ROBERT GELLESPIE, OIC, TCU #31; LIEU-
TENANT MCFARLAND, TCU #31; NURSE BARRETT, TCU
#31,

                                                Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. Samuel G. Wilson, Chief District
Judge. (CA-98-112-R)


Submitted:   October 8, 1998                 Decided:   October 26, 1998


Before WIDENER, NIEMEYER, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jackie Dale Easter, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Jackie Dale Easter appeals from the district court’s order

dismissing without prejudice his 42 U.S.C.A. § 1983 (West Supp.

1998) complaint. The district court’s dismissal without prejudice

is not appealable. See Domino Sugar Corp. v. Sugar Workers’ Local

Union 392, 10 F.3d 1064, 1066-67 (4th Cir. 1993). A dismissal

without prejudice is a final order only if “‘no amendment [in the

complaint] could cure the defects in the plaintiff’s case.’” Id. at

1067 (quoting Coniston Corp. v. Village of Hoffman Estates, 844

F.2d 461, 463 (7th Cir. 1988)). In ascertaining whether a dismissal

without prejudice is reviewable in this court, the court must de-

termine “whether the plaintiff could save his action by merely

amending his complaint.” Domino Sugar, 10 F.3d at 1066-67. In this

case, Easter may move in the district court to reopen his case and

to file an amended complaint specifically alleging facts sufficient

to state a claim under 42 U.S.C.A. § 1983. Therefore, the dismissal

order is not appealable. Accordingly, we dismiss the appeal for

lack of jurisdiction. We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.



                                                         DISMISSED




                                2